COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:      In the Interest of J.M.G., a Child

Appellate case number:    01-17-00690-CV

Trial court case number: 16FD3374

Trial court:              County Court at Law No. 2 of Galveston County

       The motion for rehearing is denied. All other pending motions are dismissed.


       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly___
                    Acting individually     Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower.

Date: __August 20, 2019__